Dissenting Opinion by Skinner, J. The judgment sued on in this case was rendered in favor of Jones, school commissioner, &c. He was the plaintiff in the action, and in whose name the recovery was had. The legal title and interest in the judgment was in him alone, although he might have no equitable or beneficial interest therein. The legal title in and right of action at law upon this judgment was vested in Jones, and upon his death would pass to his personal representatives, in exclusion of those having the equitable or beneficial claim; and so they would remain until some law should give to another the right of action, and those having the beneficial interest could sue upon it alone in the name of the plaintiff in the record—Jones—or his personal representatives. The successor of Jones, as school commissioner, could not have maintained an action at law upon this judgment, either in his own name, or as school commissioner. The addition to the name of the plaintiff in the record, of “ school commissioner,” &c., does not affect the parties to the action, or have any other effect than to indicate who are entitled to the proceeds of the judgment, and have the equitable interest in such judgment. The recovery is still in favor of Jones, the plaintiff in the record. Though a judgment be recovered by A. for the use of B., B. cannot sue at law upon the judgment, but to maintain the action must sue in the name of A., in whom the legal title is. Triplett v. Scott, 12 Ill. 137; 1 Chitty’s Pl. 2 and 3. In none of the laws giving trustees of schools the right to sue upon causes of action existing in the school commissioner, or in any of the school corporations to which they are successor, do I find that the right is given, except so far as such right existed in the school commissioner, or in the school corporations to which they succeeded; and the right of action upon this judgment never existed in either, and hence, by operation of these laws, could not vest in the present trustees of schools. Laws of 1841, 275, Sec. 62; Laws of 1845, 61, Sec. 43; Laws of 1847,127, Sec. 39; Laws 1849,162, See. 39. For these reasons I think the judgment of the Circuit Court should be affirmed.